Citation Nr: 0000339	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-34 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for a throat disorder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel





INTRODUCTION

The appellant had active military service from May 1962 to 
April 1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO), that denied the above-noted claim.  


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current throat disorder is the 
result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for a throat disorder is not 
well grounded and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has a chronic and progressive 
throat disorder that is related to his period of active 
military service.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a throat disorder.  The first element required 
to show a well-grounded claim is met because the medical 
evidence shows that private medical records and statements 
received in August 1993 indicate that the appellant was 
treated for pharyngitis in December 1973, tonsillitis in May 
1978,  and pharyngitis in October 1978.  He has also been 
treated for chronic rhinopharyngitis numerous times since 
1974 (statement from F. Coya, M.D.) and for conditions 
involving his upper respiratory tract (pharyngitis/sinusitis) 
from 1978 to present (statement from R. E. Perez Rodriguez, 
M.D.).  

The second element of Caluza is also met because the service 
medical records show that the appellant was seen in May 1962 
for treatment of a sore throat, that he was hospitalized for 
approximately one week in February 1963 for treatment of 
streptococcic sore throat, and that he was diagnosed and 
treated for tonsillitis in April 1963 and July 1963.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
that he has suffered throat symptomatology since active 
service.  Presuming the history of continuity of 
symptomatology since active service to be credible for the 
purpose of establishing a well-grounded claim, there is still 
no medical evidence of record of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating any current throat disorder to any inservice 
disease or injury or to the post-service symptomatology.  The 
veteran is not competent to ascribe his post-service 
difficulties to active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Although the veteran may have continuously experienced throat 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the inservice symptoms represented a 
chronic throat disorder rather than an acute and transitory 
condition.  The Board notes that a medical examination 
performed in April 1964, in conjunction with the appellant's 
separation from active military service, revealed normal 
findings for the mouth and throat, and made no mention of any 
throat disorder.  

Because no medical evidence has been presented or secured to 
render plausible a claim that the throat disorder diagnosed 
many years after service had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a throat disorder.  
The veteran has referred to some post-service treatment; 
however, additional development to obtain these records is 
unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  There is no basis for speculating that such 
records dated after service would produce nexus evidence 
necessary to well ground the veteran's claim for service 
connection for a throat disorder.  Brewer v. West, 11 Vet. 
App. 228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication.").  Moreover, the veteran stated that he 
submitted the medical evidence which he was able to find and 
had no idea how to obtain other treatment records.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Having found the claim not well grounded, entitlement to 
service connection for a throat disorder is denied.  


		
	P.M. DILORENZO
	Member, Board of Veterans' Appeals



 

